PER CURIAM:
Appellant contends that the lower court erred in involuntarily terminating his parental rights. Adoption Act, 1 P.S. § Sllil).1 The court found that, over a three-year period, appellant-father (1) did not financially support his two young children despite his ability to do so, (2) visited the *588children’s home only once in 1974, (3) did not seek to visit them thereafter, and (4) communicated with them only by sporadically sending them birthday and holiday cards. Our review of the record reveals that the court’s findings are supported by competent evidence and are sufficient to terminate appellant-father’s parental rights. In re Burns, 474 Pa. 615, 379 A.2d 535 (1977); In re McCray, 460 Pa. 210, 331 A.2d 652 (1975). Accordingly, we affirm the lower court’s order.
Order of the lower court affirmed.

. Section 311(1) provides, in pertinent part:
“The rights of a parent in regard to a child may be terminated after a petition filed . . . and a hearing held . ., on the ground that:
“(1) the parent by conduct continuing for a period of at least six months . . . has refused or failed to perform parental duties.”